UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO3 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CELSIUS HOLDINGS, INC. (Exact Name of Small Business Issuer in its Charter) Nevada 2086 20-2745790 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 140 NE 4th Avenue, Suite C Delray Beach, FL 33483 (561) 276-2239 (Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Place of Business) Jan Norelid, CFO 140 NE 4th Avenue, Suite C Delray Beach, FL 33483 (561) 276-2239 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: Clayton E. Parker, Esq. Kirkpatrick & Lockhart Preston Gates Ellis LLP 201 S. Biscayne Boulevard, Suite 2000 Miami, Florida 33131 Telephone: (305) 539-3300 Telecopier: (305) 358-7095 Matthew Ogurick, Esq. Kirkpatrick & Lockhart Preston Gates Ellis LLP 201 S. Biscayne Boulevard, Suite 2000 Miami, Florida 33131 Telephone: (305) 539-3300 Telecopier: (305) 358-7095 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration Statement number of the earlier effective registration statement for the same offering. |_| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|_| If delivery of the Prospectus is expected to be made pursuant to Rule 434, please check the following box. |_| 1 Table of Contents CALCULATION OF REGISTRATION FEE Title of Each Class of Securitiesto be Registered Amount to Be Registered(1) Proposed Maximum Offering Price Per Share (1)(2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (3) Common Stock,$0.001 par value 19,659,805 $ 0.60 $ 11,795,883 $ 362.13 Total 19,659,805 $ 0.60 $ 11,795,833 $ 362.13 (1) The 19,659,805 shares of our Common Stock being registered hereunder are being registered for sale by the selling stockholders named in the Prospectus and such indeterminate number of additional shares of common stock issuable for no additional consideration by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without the receipt of consideration, which results in an increase in the number of outstanding shares of our common stock. In the event of a stock split, stock dividend or similar transaction involving our common stock, in order to prevent dilution, the number of shares registered shall be automatically increased to cover the additional shares in accordance with Rule 416(a) under the Securities Act of 1933. (2) Estimated solely for the purpose of computing the amount of the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended, based on the closing price of $0.60 on the OTC Bulletin Board on September 20, 2007. (3) Registration fee was paid on July 20, 2007. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the securities act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. 2 Table of Contents PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATED OCTOBER 9, 2007 The information in this Prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the U.S. Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS CELSIUS HOLDINGS, INC. 19,659,805 SHARES OF COMMON STOCK This Prospectus relates to the sale of up to 19,659,805 shares of the common stock, par value $0.001 per share, of Celsius Holdings, Inc., of which (a) 13,193,305 shares are issuable by the Company to Fusion Capital Fund II, LLC, an Illinois limited liability company to be sold by Fusion Capital, (b) 2,500,000 shares may be sold by Anthony Baudanza, (b) 2,500,000 shares may be sold by John Nugent, (c) 75,000 shares may be sold by MidSouth Capital, Inc. upon their exercise of warrants, and (d) 1,391,500 shares may be sold by Gregory Horn, a director of the Company (collectively, the “Selling Stockholders”). Please refer to “Selling Stockholders” beginning on page 11. The prices at which the Selling Stockholders may sell the shares will be determined by the prevailing market price for the shares or in negotiated transactions.We will not receive proceeds from the sale of our shares by the Selling Shareholders. Our Common Stock is registered under Section 12(g) of the Securities Exchange Act of 1934, as amended, and is quoted on the over-the-counter market and prices are reported on the OTC Bulletin Board under the symbol “CSUH”.On September 20, 2007, the closing price as reported was $0.60. Fusion Capital is an "underwriter" within the meaning of the Securities Act of 1933. Other selling stockholders may be deemed to be an "underwriter" within the meaning of the Securities Act of 1933. INVESTMENT IN THE COMMON STOCK OFFERED BY THIS PROSPECTUS INVOLVES A HIGH DEGREE OF RISK. YOU MAY LOSE YOUR ENTIRE INVESTMENT. CONSIDER CAREFULLY THE “RISK FACTORS”
